          Case 4:20-cv-00105-JM Document 81 Filed 07/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MARLON MALLORY                                                             PLAINTIFF
ADC #142660

V.                               NO. 4:20-cv-00105-JM-ERE

ESTELLA BLAND, et al.                                                   DEFENDANTS

                                       JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed. All relief

sought is denied, and the case is closed.

       Dated this 29th day of July, 2021.



                                                 __ _____________________________
                                                 UNITED STATES DISTRICT JUDGE
